      Case 2:18-cv-01450 Document 90 Filed 02/11/20 Page 1 of 6 PageID #: 1067



             IN THE UNITED STATES DISTRICT COURT
          FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                         CHARLESTON
 FRANK MORGAN,

                 Plaintiff/Counterclaim
 Defendant

 v.                                                 CIVIL ACTION NO.: 2:18-CV-01450
                                                    HONORABLE         THOMAS        E.
                                                    JOHNSTON

 LOGAN COUNTY COMMISSION, et al.,

                 Defendants/Counterclaim
                 Plaintiffs.

       DEFENDANTS'/COUNTERCLAIM PLAINTIFFS‘, CITY OF LOGAN/CITY
        OF LOGAN POLICE DEPARTMENT, CHIEF P.D. CLEMENS OFFICER
 J.D. TINCHER AND OFFICER KEVIN CONLEY, MOTION IN LIMINE TO EXCLUDE
              ALL NON-DISCLOSED WITNESSES AND EVIDENCE

         COME NOW the Defendants/Counterclaim Plaintiffs, City of Logan/City of Logan

Police Department, Chief P.D. Clemens, Officer J.D. Tincher and Officer Kevin Conley,

by counsel Wendy E. Greve, W. Austin Smith, and the law firm of Pullin, Fowler,

Flanagan, Brown & Poe PLLC, and respectfully move this Honorable Court in limine for

an Order excluding all witnesses and evidence that was not disclosed during discovery in

this matter. In support of their Motion, the Defendants state as follows:

         Upon information and belief, Plaintiff may attempt to introduce witnesses or

evidence that was not disclosed during the discovery of this matter.

         Rule 26(e) of the Federal Rules of Civil Procedure states, in part:

                (1) In General. A party who has made a disclosure under Rule 26(a)-
                -or who has responded to an interrogatory, request for production, or
                request for admission--must supplement or correct its disclosure or
                response:
    Case 2:18-cv-01450 Document 90 Filed 02/11/20 Page 2 of 6 PageID #: 1068



              (A) in a timely manner if the party learns that in some material respect
              the disclosure or response is incomplete or incorrect, and if the
              additional or corrective information has not otherwise been made
              known to the other parties during the discovery process or in writing;
              or
              (B) as ordered by the court.

       “Supplementations need not be made as each new item of information is learned

but should be made at appropriate intervals during the discovery period, and with special

promptness as the trial date approaches.” Fed. R. Civ. P. 26(e) advisory committee's note

to 1993 amendment. The obligation to supplement disclosures and discovery responses

applies whenever a party learns that its prior disclosures or responses are in some

material respect incomplete or incorrect.” Id. “[I]nformation ‘is incomplete or incorrect’ in

‘some material respect’ if there is an objectively reasonable likelihood that the additional

or corrective information could substantially affect or alter the opposing party's discovery

plan or trial preparation.” Sender v. Mann, 225 F.R.D. 645, 654 (D. Colo. 2004) (citations

omitted).

       In “determin[ing] whether a nondisclosure of evidence is substantially justified or

harmless …, a district court should be guided by the following factors: (1) the surprise to

the party against whom the evidence would be offered; (2) the ability of that party to cure

the surprise; (3) the extent to which allowing the evidence would disrupt the trial; (4) the

importance of the evidence; and (5) the nondisclosing party's explanation for its failure to

disclose the evidence.” Southern States Rack and Fixture, Inc., v. Sherwin-Williams Co.,

318 F.3d 592 (4th.Cir. 2003).      Plaintiff has identified “[a]ny and all documentation

concerning Plaintiff’s damages” as a proposed exhibit. Cite to PTO.       The undersigned

does not know what this consists of and cannot identify what, if anything, of that category

has not been previously disclosed.
   Case 2:18-cv-01450 Document 90 Filed 02/11/20 Page 3 of 6 PageID #: 1069



       WHEREFORE, Defendants request this Court enter an Order precluding Plaintiff

calling witnesses or introducing evidence that was not disclosed during discovery, and for

any other relief this Court deems appropriate.

                                            City of Logan/City of Logan Police
                                            Department, Chief P. D. Clemens, Officer
                                            J.D. Tincher, and Officer Kevin Conley
                                            By Counsel,


                                            /s/ Wendy E. Greve
                                            Wendy E. Greve, WV State Bar No. 6599
                                            W. Austin Smith, WV State Bar No. 13145

PULLIN, FOWLER, FLANAGAN, BROWN & POE, PLLC
JamesMark Building
901 Quarrier Street
Charleston, WV 25301
Telephone: (304) 344-0100
Facsimile: (304) 342-1545
      Case 2:18-cv-01450 Document 90 Filed 02/11/20 Page 4 of 6 PageID #: 1070




             IN THE UNITED STATES DISTRICT COURT
          FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                         CHARLESTON
 FRANK MORGAN,

                Plaintiff/Counterclaim
                Defendant.

 v.                                              CIVIL ACTION NO.: 2:18-CV-01450
                                                 HONORABLE       THOMAS       E.
                                                 JOHNSTON

 LOGAN COUNTY COMMISSION, et al.,

                Defendants/Counterclaim
                Plaintiffs.

                              CERTIFICATE OF SERVICE

         I hereby certify that on the 11th of February 2020, I electronically filed the

foregoing Defendants’/Counter-Claim Plaintiffs’, City of Logan/City of Logan Police

Department, Chief P.D. Clemens, Officer J.D. Tincher and Officer Kevin Conley,

Motion in Limine to Exclude All Non-Disclosed Witnesses and Evidence, with the

Clerk of the Court using the CM/ECF system which will send notification of such filing.

                                Kerry A. Nessel, Esquire
                                 The Nessel Law Firm
                                   519 1/2 8th Street
                                Huntington, WV 25701
                                  Counsel for Plaintiff

                                Abraham J. Saad, Esq.
                             Saad Dixon Law Offices, PLLC
                                   730 4th Avenue
                                    P.O. Box 1638
                                Huntington, WV 25701
                                  Counsel for Plaintiff
  Case 2:18-cv-01450 Document 90 Filed 02/11/20 Page 5 of 6 PageID #: 1071




                            William E. Murray, Esq.
                                  Anspach Law
                        900 Lee Street, East, Suite 1700
                            Charleston, WV 25301
       Counsel for Defendants Logan County Commission and Barry Mynes



                                   /s/ Wendy E. Greve
                                 Wendy E. Greve, WV State Bar No. 6599
                                 W. Austin Smith, WV State Bar No. 13145
PULLIN, FOWLER, FLANAGAN, BROWN & POE, PLLC
JamesMark Building
901 Quarrier Street
Charleston, WV 25301
Telephone: (304) 344-0100
Facsimile: (304) 342-1545
Case 2:18-cv-01450 Document 90 Filed 02/11/20 Page 6 of 6 PageID #: 1072
